Citation Nr: 0842419	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-41 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include lumbar spinal stenosis and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2006, a hearing was held before a Decision Review Officer 
(DRO) at the RO.  A transcript of the hearing is associated 
with the veteran's claims file.  In January 2008, the RO 
advised the veteran that the DRO who held his September 2006 
hearing had retired, and afforded him the opportunity to have 
another DRO hearing; the veteran did not respond within 60 
days, and his claim was decided by a different DRO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

The veteran has submitted an October 2003 letter from his 
private healthcare provider, D.V.T., DC, who opined:

[The veteran] reports an injury originally 
sustained in Vietnam in 1968, while carrying the 
body of a fellow Marine to a medevac helicopter . . 
. The history of the war injury as described by 
[him] is plausible and reasonable.  There is a high 
degree of medical probability that his ongoing low 
back disability is directly related to the 1968 
overexertion injury described above.  

D.V.T., DC, did not explain the rationale for the opinion he 
provided, but noted that he had been treating the veteran 
since 1988.  

Complete treatment records from D.V.T., DC have not been 
associated with the claims file.  The RO attempted to secure 
these records in September 2006 and May 2008.  In May 2008, 
D.V.T., DC responded with a February 2008 treatment record, 
which is at least 20 years after he had first seen the 
veteran (per his statement), and stated that he could not 
comment on the veteran's disability (Notably, he opined in 
this matter in his October 2003 letter.) as he had not seen 
him since February 2008.  He did not mention the records of 
treatment from 1988 to February 2008, which were sought.  

As treatment records from D.V.T., DC may contain pertinent 
information that impacts on the probative value of his 
opinion statement, the Board considers them essential to the 
veteran's claim.  Hence, they must be secured, if existing.  

The veteran is advised that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.  He is further advised that 
ultimately it is his responsibility to ensure that the 
records are received.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for his low back disability (to 
specifically include those from D.V.T., 
DC.), and to provide the releases 
necessary for VA to obtain records of all 
such treatment or evaluation.  In 
conjunction with this request he should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a).  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified.  

2. 	The RO should review all records 
received in response to the request in the 
paragraph above, and arrange for any 
further development indicated by those 
records (such as another VA examination 
for a nexus opinion if the factual premise 
for the previous opinion has changed).  
Then the RO should re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

